Title: To Thomas Jefferson from John S. Lillie, 12 October 1803
From: Lillie, John S.
To: Jefferson, Thomas


          
            
              
                Sir
              
            
            Boston Octor: 12th. 1803
          
          When I was Editor of the News Paper called the Constitutional Telegraphe, I sent it on to you, as did Docr. Parker, who was the original Editor of that Paper. I should not at this late period have thought of forwarding my Bill to You, which I have inclosed in this Letter, but for my misfortunes. I have suffered, Sir, very much in consequence of my too ardent zeal in the Republican cause, & am willing, if it should be necessary, still to suffer more, neither the neglect of my Republican friends, nor the contumely or contempt of my federal enimies; will, I trust, ever induce me to alter my political creed. Perhaps my zeal in the Republican cause when I edited the Telegraphe, made me rather imprudent, I certainly meant well, & my concience does not reproach me with an intention, to injure, either directly, or indirectly, the private character of any man. The distress of my family was great during my unfortunate imprisonment for a supposed libel on Judge Dana; at that time, two of my Childreen lay at the point of Death, particurlarly, the Youngest, who has the honor to bear your name,
   =* This Child has been often to see, the late venerable Govr. Adams who used to say, that his countenance bore a striking resemblance to yours.
 both these childreen by the goodness of Providence, who blessed the means used by my worthy & much esteemed friend, Doctor Jarvis, (whose kindness & attention to my sick family during my imprisonment, has made an indellible impression on my mind,) by his exertions, under God, they were restored to the arms of their unfortunate father. 
          You no doubt will recollect Sir, that the Constitl. Telegraphe, was, at one time, the only decided Republican Paper in this State. and if I know my own heart, when I became its Editor, I had no other view, than the good of my native Country, in the promotion of Republicanism in your Election to the Cheif magistracy of the nation, and to this single point I exerted with pleasure all the abilities which I possessed, & had the inexpresible satisfaction to find the cause triumphant. My earnest prayer to Heaven, now is, that Your Excellencey may long live to enjoy the confidence & esteem of a large majority of your fellow citizens, as the chief Magistrate of the freest, & happiest, nation in the world; & when your days on earth are finished, receive the plaudits from the Judge of quick & dead, of “well done good, & faithful Servant.” 
          With the highest sentiments of respect & veneration for your distinguished character, I beg leave to subscribe myself, Your Excellency, Obednt, Humble Servant,
          
            John S. Lillie
            
          
        